Case: 3:20-cv-00509-TMR-SLO Doc #: 32 Filed: 08/11/21 Page: 1 of 2 PAGEID #: 467




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 JASON SCOTT SWANN,                                 :
                                                    :
               Plaintiff,                           :   Case No. 3:20-cv-509
                                                    :
        v.                                          :   Judge Thomas M. Rose
                                                    :
 DETECTIVE JOEHONNY REESE, et al.,                  :
                                                    :
               Defendants.                          :
______________________________________________________________________________

    ENTRY AND ORDER GRANTING JOINT MOTION TO STAY BRIEFING ON
    CINCINNATI DEFENDANTS’ MOTION TO DISMISS AND FOR REFERRAL
                         TO MEDIATION (DOC. NO. 31)
______________________________________________________________________________

       This case comes before the Court on the Joint Motion to Stay Briefing on Cincinnati

Defendants’ Motion to Dismiss and for Referral to Mediation (Doc. No. 31) (the “Joint Motion”),

filed jointly by Defendants Detective Joehonny N. Reese, Officer Kenneth W. Root, Sergeant

Andre Smith, Lieutenant Joseph M. Borger, Chief Colonel Eliot I. Isaac, and City of Cincinnati

(collectively, the “Cincinnati Defendants”) and Plaintiff Jason Scott Swann.

       The Court GRANTS the Joint Motion. The Court will issue a separate Order of Reference

granting the movants’ request that the Court refer the portion of the action between Plaintiff and

the Cincinnati Defendants (only) to mediation. The Court STAYS (only) the briefing on the

Cincinnati Defendants’ Motion to Dismiss the Amended Complaint (Doc. No. 29). The remainder

of the case will proceed as is, including the briefing on the Hamilton County Defendants’ Motion

to Dismiss Plaintiff’s Amended Complaint (Doc. No. 30). The Court ORDERS that the Plaintiff

and/or Cincinnati Defendants inform the undersigned, within 7 days of the mediation’s

termination, of the outcome of the mediation (i.e., only whether the portion of the action between


                                                1
Case: 3:20-cv-00509-TMR-SLO Doc #: 32 Filed: 08/11/21 Page: 2 of 2 PAGEID #: 468




the Plaintiff and the Cincinnati Defendants has been settled or not). If the portion of the action

between the Plaintiff and the Cincinnati Defendants has not been settled through the mediation,

then Plaintiff’s memorandum in opposition to the Cincinnati Defendants’ Motion to Dismiss the

Amended Complaint (Doc. No. 29) is due 21 days after the termination of the mediation and the

Cincinnati Defendants’ reply memorandum is due 14 days after the filing of Plaintiff’s

memorandum in opposition.

       DONE and ORDERED in Dayton, Ohio, this Wednesday, August 11, 2021.

                                                                 s/Thomas M. Rose
                                                         ________________________________
                                                                 THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE




                                                2
